Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 6, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  144888                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellant,                                                                                     Justices


  v                                                                SC: 144888
                                                                   COA: 303477
                                                                   Ionia CC: 2011-028230-AV
  JEFFREY SCOTT WARD,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 13, 2012
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REVERSE the judgment of the Ionia Circuit Court and we
  REMAND this case to the 64A District Court for reinstatement of the charge of operating
  a motor vehicle while intoxicated. MCL 257.625(1)(C). The Fourth Amendment is not
  implicated when a law enforcement officer merely approaches an individual and directs
  questions to that person. Florida v Royer, 460 U.S. 491, 497-498; 103 S. Ct. 1319; 75 L. Ed.
2d 229 (1983); People v Jenkins, 472 Mich. 26 (2005); People v Shankle, 227 Mich. App.
690 (1998). Even before the deputy sheriff engaged in conversation with the defendant,
  evidence that the vehicle had been recently driven, that the strong odor of alcohol
  emanated from the vehicle when the driver’s side window was lowered, and that the
  defendant appeared to be intoxicated gave the deputy sufficient basis to detain and
  ultimately charge the defendant with a criminal offense.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 6, 2012                        _________________________________________
           d0530                                                              Clerk